DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06 May 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation that “one or more charge detonating cords attached to the detonation end of the shaped charges” is not clear.  Each individual shaped charge has a detonating end and the shaped charges should not be referenced collectively for such a limitation, appropriate correction is required.  For the purposes of examination, this claim limitations will be treated as “one or more charge detonating cords attached to the detonation ends of each of the shaped charges”.
In claim 2, the limitation that “wherein the shaped charges are further arranged such that the radial distance between each successive shaped charge holder is constant” is unclear.  Claim 1 only defines a single holder, and the examiner is unable to ascertain the appropriate metes and bounds of such a limitation.  For the purposes of examination, this claim will be interpreted that the shaped charges are equally spaced from one another.
	In claim 3, the limitation that “the charge detonating cord” is unclear, since claim one details that there may be one or more charge detonating cords, therefore, the limitation would require establishing a single charge detonating cord being used first, followed by the specific limitations of the single charge detonating cord.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,140,188 issued to Vann (Vann) in view of U.S. Patent 4,354,433 issued to Owen (Owen).
Regarding claim 1, Vann discloses a shaped charge holder for a perforating gun, the shaped charge holder (See Figures, clearly illustrated) comprising: five or more shaped charges, each shaped charge having a detonation end and a firing end (See Figure 4, clearly illustrated); the shaped charges being arranged in a circular plane, the 
Vann does not disclose charge detonating cords between the booster and the detonating end of each shaped charge.
Owen, a related prior art reference, discloses one or more charge detonating cords attached to the detonation end of the shaped charges, each of the one or more charge detonating cords having a booster attached thereto; and a single main detonating cord, wherein the main detonating cord is attached to each of the one or more charge detonating cords and the booster of each charge detonating cord is positioned between the main detonating cord and each of the one or more charge detonating cords (See at least Figures 2-3, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Vann with the noted teachings of Owen.  The suggestion/ motivation for doing so would have been to ensure simultaneous ignition of the shaped charges.
Regarding claim 2, Vann further discloses wherein the shaped charges are further arranged such that the radial distance between each successive shaped charge holder is constant (See Figures, clearly illustrated).
Regarding claim 3, Owen further discloses wherein the charge detonating cord is arranged in a circle that is coplanar with the circular plane and the charge detonating 
Regarding claim 4, Owen further discloses wherein two or more charge detonating cords each form a semicircle and are attached to two or more shaped charges at a semicircle periphery (See Figures, clearly illustrated).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Owen as applied to the claims above, and further in view of U.S. Pre-Grant Publication 2017/0145798 by Robey et al (Robey).
Regarding claim 5, Vann further discloses a first plate and a second plate in an opposed relationship with one another, wherein each plate has an interior face and an exterior face (See Figures, clearly illustrated).
Vann does not disclose a plurality of indentations shaped to receive the shaped charges between the first plate and the second plate.
Robey, a related prior art reference, discloses wherein the interior face of each of the first plate and the second plate includes a plurality of indentations shaped to receive the shaped charges between the first plate and the second plate (See at least Figure 6, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to combine the noted teachings of Vann as modified by Owen above with the noted teachings of Robey.  The suggestion/ motivation for doing so would have been to ensure proper spacing and orientation of the shaped charges as indicated by Robey.
Regarding claim 6, Vann further discloses a pair of annular plates positioned opposite one another, each plate having an interior surface and an exterior surface (See Figures, clearly illustrated), and a plurality of fasteners for connecting the annular plates to one another with the shaped charges positioned therebetween (57, See Figures, clearly illustrated).
Vann does not disclose a plurality of indentations shaped to receive the shaped charges between the first plate and the second plate.
Robey, a related prior art reference, discloses wherein the interior face of the annular plates includes a plurality of indentations shaped to receive the shaped charges (See at least Figure 6, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to combine the noted teachings of Vann as modified by Owen above with the noted teachings of Robey.  The suggestion/ motivation for doing so would have been to ensure proper spacing and orientation of the shaped charges as indicated by Robey.
Regarding claim 7, Vann further discloses wherein the shaped charges are positioned in a coplanar configuration within the charge holder (See Figures, clearly illustrated).
Regarding claim 8, Vann further discloses wherein the shaped charges are radially arranged in a coplanar configuration between the plates of the charge holder (See Figures, clearly illustrated).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Robey.
Regarding claim 9, Vann discloses a shaped charge holder assembly, comprising: a plurality of shaped charges; a pair of annular plates, wherein each annular plate of the pair of annular plates is positioned opposite one another, each annular plate of the pair of annular plates has an interior face and an exterior face, and a plurality of fasteners for securing the pair of annular plates to one another with the plurality of shaped charges positioned therebetween (Limitations previously addressed, See rejections provided above).
Vann does not disclose a plurality of indentations shaped to receive the shaped charges between the pair of annular plates.
Robey, a related prior art reference, discloses wherein the interior face of each annular plate of the pair of annular plates includes a plurality of indentations, and further wherein each respective pair of indentations on the pair of annular plates is for receiving one of the plurality of shaped charges (See at least Figure 6, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to combine the noted teachings of Vann with the noted teachings of Robey.  The suggestion/ motivation for doing so would have been to ensure proper spacing and orientation of the shaped charges as indicated by Robey.
Regarding claim 10, Vann as modified by Robey discloses a shaped charge holder assembly, comprising: a plurality of shaped charges, each shaped charge of the plurality of shaped charges having a curved outer surface; a pair of annular plates, wherein each annular plate of the pair of annular plates is positioned opposite one another, each annular plate of the pair of annular plates has having an inner face and an outer face, wherein the inner face of each annular plate of the pair of annular plates 
Regarding claim 11, Vann further discloses wherein the plurality of shaped charges are positioned between the pair of the annular plates so that the shaped charges face radially outward from a center of the charge holder in a coplanar configuration (See Figures, clearly illustrated).
Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Robey as applied to the claims above, and further in view of Owen.
Regarding claim 12, Vann as modified by Robey does not disclose the specific details of the detonating cord assembly.
Owen, a related prior art reference, discloses a plurality of individual detonating cords of equal length, each detonating cord being connected to one of the shaped charges (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Vann as modified by Robey above with the noted teachings of Owen.  The suggestion/ motivation for doing so would have been to ensure simultaneous ignition of the shaped charges.
Regarding claim 13, Owen further discloses a hub (See Figures, clearly illustrated).
Regarding claim 14, Owen further discloses a primary detonating cord extending from the hub (See Figures, clearly illustrated).
Regarding claim 15, Owen further discloses wherein each individual detonating cord of the plurality of individual detonating cords cord comprises a free end, and each free end is connected to a bi-directional booster configured to initiate each shaped charge (See Figures, clearly illustrated).
Regarding claim 16, Owen further discloses wherein the bi-directional booster is positioned in the hub (See Figures, clearly illustrated).
Regarding claim 17, Owen further discloses a receiver booster positioned in the hub, wherein the receiver booster is communicably connected to the booster, and the receiver booster is coupled to the primary detonating cord (See Figures, clearly illustrated).
Regarding claim 18, Owen further discloses a detonator coupled to the primary detonating cord (See Figures, clearly illustrated).
Regarding claim 19, Vann as modified by Robey does not disclose the specific details of the detonating cord assembly.
Owen, a related prior art reference, a plurality of individual detonating cords of equal length, wherein each detonating cord of the plurality of detonating cords is connected to one of the shaped charges (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Vann as modified by Robey above with the noted teachings of Owen.  The suggestion/ 
Regarding claim 20, Owen further discloses wherein each individual detonating cord of the plurality of individual detonating cords comprises a free end, and each free end is connected to a bi-directional booster configured to initiate each shaped charge of the plurality of shaped charges, and further wherein each bi-directional booster is positioned in a hub (See Figures, clearly illustrated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641